Citation Nr: 9928099	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for 
nonservice-connected pension benefits.  

2.  Entitlement to an increased (compensable) rating for the 
appellant's service-connected residuals of gunshot wound, 
right leg.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant had recognized guerilla service from October 
1943 to November 1945.  


FINDINGS OF FACT

1.  The service department reported that the appellant served 
as a recognized guerilla in the Army of the United States 
from October 1943 to November 1945.  No other qualifying 
service was reported.  

2.  The record reflects the appellant's gunshot wound scar is 
non-tender, well healed and flat, and results in no 
impairment of function of the right leg.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 107, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.8, 
3.9 (1998). 

2.  A compensable disability rating for the appellant's 
service-connected residuals of gunshot wound, right leg, is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5250 through 5284; 4.73, 
Diagnostic Codes 5310 through 5318; 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pension claim
The appellant seeks Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits based on his 
service in World War II.  He argues that he has submitted 
sufficient proof of service in the Army of the United States 
that establishes that his service from July 1942 to May 1947 
to established basic eligibility for nonservice-connected 
pension benefits.  This claim comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the VA Regional Office (RO) in Manila, Philippine 
Islands, which denied the appellant's claim for VA 
nonservice-connected disability pension benefits on the basis 
that he did not have qualifying service.  The appellant 
expressed his disagreement with that determination in October 
1997, and was furnished a Statement of the Case in December 
1997 that explained that the appellant's recognized guerrilla 
service did not qualify him for nonservice-connected pension 
benefits.  The appellant filed a substantive appeal, arguing 
his service from 1942 to 1947 established eligibility for 
nonservice-connected pension benefits.  

VA nonservice-connected disability pension benefits are 
payable to an individual who served for 90 days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991).  Information regarding an individual's service 
is provided by the service department.  This appellant's 
claims folder contains conflicting information in that 
regard, and the RO took steps to clarify the matter of 
whether the appellant had qualifying service.  In particular, 
the claims folder contains a WD AGO Form 53-55, Enlisted 
Record and Report of Separation Honorable Discharge, received 
by the RO in 1947, that reflects that the appellant served on 
active duty from July 1942 to May 1947.  That information was 
confirmed by the service department in 1949.  However, in 
response to a VA Form 3101, Request for Information, the 
service department indicated that the previous information 
regarding service was revoked in November 1953, and the 
correct information was that the appellant entered active 
duty in October 1943 and was released in November 1945.  In 
March 1988 the appellant submitted a Certification of 
Military Service dated in January 1988, prepared by the 
National Personnel Records Center, that certified that he was 
a member of the Army of the United States from July 1942 to 
May 1947, and received an honorable discharge.  In response 
to the RO's inquiry, the United States Army Reserve Personnel 
Center advised the RO in June 1992 that the only service the 
appellant had was recognized guerrilla service, beginning in 
October 1943 and ending in November 1945.  In November 1998, 
in response to another inquiry from the RO, the United States 
Army Reserve Personnel Center advised the RO that the Army 
had no evidence that the appellant had re-acquired status as 
a member of the Army of the United States following the 
November 1953 revocation of that status.  

Service before July 1, 1946, as a Philippine Scout, or in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for VA nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) (West 1991); 38 C.F.R. §§ 3.8, 3.9 (1998).  
VA is bound by the service department's certification as to a 
claimant's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); 38 C.F.R. § 3.1(y)(1).  The WD AGO 53-55 
submitted by the appellant that reports his service dates as 
1942 to 1947 was revoked by the service department in 1953, 
and the information supplied by the service department 
regarding service reveals his service does not establish 
basic eligibility for nonservice-connected pension benefits.  
For the same reason, the probative value of the appellant's 
assertions regarding his service dates and the information 
provided in that regard by others, including the Philippine 
Army, is outweighed by the evidence provided by the service 
department.  As the evidence provided by the service 
department reveals that the appellant's service was performed 
as a recognized guerilla, it falls into the category that is 
excepted from eligibility for VA nonservice-connected 
disability pension benefits.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims, formerly the 
United States Court of Veterans Appeals (Court), held that 
the use of the statutory term "well grounded" should be 
"confined to an evidentiary context" in our jurisprudence, 
unlike its use in other areas of law.  See 38 U.S.C.A. § 
5107(a); Florentino.  Thus, in this case, since "the law and 
not the evidence is dispositive, the . . . appeal to the BVA 
[should have been] terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis, 6 
Vet. App. at 430 (citing FED. R. C IV. P. 12(b)(6)).  The 
Court has held that in a case where the law is dispositive of 
the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 
430.  

Based on the foregoing, basic eligibility for VA nonservice-
connected disability pension benefits must be denied.


Increased (compensable) rating for service-connected gunshot 
wound, right leg
The appellant argues that his service-connected gunshot wound 
to the right leg is more disabling than the noncompensable 
rating reflects.  Service connection for the disability was 
claimed in September 1992, and in support of his claim the 
appellant submitted statements from fellow service members 
who witnessed the incident during which he sustained the 
gunshot wound to the right leg for which he sought service 
connection.  A statement was also submitted from Dr. S, who 
certified that the appellant had a scar on his right leg 
which might be due to a gunshot wound.  With regard to 
service medical records, there are no records prepared 
contemporaneous with the alleged treatment for a bullet wound 
in 1945.  An Affidavit of Philippine Army Personnel dated in 
November 1945 reported no wounds sustained in service, but an 
Affidavit dated in March 1946 reported a bullet wound of the 
right leg.  During a VA compensation and pension examination 
conducted in July 1992 the examiner noted the appellant's 
reported history of a 1945 bullet wound to the right leg.  
Upon examination, there was no pain, no limitation of motion, 
no deformity, and normal gait.  The examiner noted a two-
inch, tangential, flat, non-tender, healed scar on the 
anterior aspect of the right leg.  
In a January 1993 rating decision service connection was 
granted for gunshot wound to the right leg.  The disability 
was assigned a noncompensable rating under Diagnostic Code 
7805, effective from January 1992.  The appellant did not 
perfect a timely appeal of that determination.  

In June 1995 the appellant filed a claim for an increased 
rating, asserting his service-connected gunshot wound caused 
increased disability.  He submitted a statement from Dr. R, 
who reported he treated the appellant in 1945.  A statement 
dated in July 1995 from Dr. V reported he treated the 
appellant on that date for arthritis of the right knee joint, 
but did not describe the symptoms of that disability.  In a 
letter received by the RO in August 1995 the appellant 
reported he was unable to attend the VA examination due to 
physical disability.  The examination was rescheduled for 
later in August, but the appellant related he did not attend 
because he did not receive the notice of examination until 
after the date of examination had passed.  In a rating 
decision dated in October 1995, an increased rating was 
denied.  The appellant requested a new examination, and it 
was rescheduled on three occasions.  For each occasion, he 
related he did not receive notice of the new date until it 
had passed.  In April 1996 the claim was denied.  In October 
1996 the RO received an inquiry from the appellant that 
suggested he had not received notice of that decision, and in 
response the RO again scheduled a VA examination, which the 
appellant related he did not attend because he did not 
receive notice of the examination until the date of the 
examination.  In April 1997 an increased rating was again 
denied.  The appellant expressed disagreement with that 
determination in May 1997, and was furnished a Statement of 
the Case in June 1997 in which it was explained the claim was 
denied because there was no medical evidence that his gunshot 
wound causes more disability than that represented by the 
noncompensable rating in effect.  A substantive appeal was 
received in January 1998.  The RO again scheduled VA 
examinations, but the appellant did not report for them.  The 
RO requested private medical records, and the appellant 
submitted some private records, but none of them contained 
information pertinent to assessing the current level of 
disability caused by the appellant's gunshot wound.  In 
January 1999 the RO once again advised the appellant that VA 
examinations would be scheduled.  He was also informed that 
his failure to report for the examinations may have adverse 
consequences on his claim, and that his claim might be denied 
under 38 C.F.R. § 3.655 if he failed to report for the 
examinations without good cause.  The appellant did not 
report for the examinations scheduled in February 1999.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The most current medical evidence that addresses the symptoms 
and manifestations of the appellant's disability due to his 
service-connected right leg gunshot wound is found in the 
report of the 1992 VA compensation and pension examination.  
The appellant's scar was healed and nontender.  The report 
did not suggest the scar was poorly nourished or presented 
repeated ulceration.  In considering the rating appropriate 
for the appellant's disability, the Board has also considered 
the possibility that a higher rating may be warranted under a 
different diagnostic code.  In particular, the other 
diagnostic codes that address scars have been considered, but 
the evidence does not support a finding that the appellant's 
scar is poorly nourished with repeated ulceration, which are 
the criteria for a 10 percent rating under Diagnostic Code 
7803, nor does the record support a finding that the scars 
are tender and painful on objective demonstration, which are 
the criteria for a 10 percent rating under Diagnostic Code 
7804.  

Diagnostic Code 7805 directs that rating is made based on the 
limitation of function of the part affected.  In this case, 
the part affected is the right leg, although the precise 
location of the scar on the leg, other than that it is on the 
anterior aspect of it, is not clear from the record.  VA 
attempted on many occasions to obtain additional medical 
evidence regarding this disability, but was unsuccessful.  
The fact remains that the only medical evidence regarding 
disability of the right leg reflects that there is no 
impairment of function of the right leg.  The Rating 
Schedule, at Diagnostic Codes 5250 through 5284, and 5310 
through 5318 , addresses disabilities of the leg and foot, 
but, as there is no evidence that the service-connected 
gunshot wound was a through and through wound, that it caused 
neurological damage, that it caused muscle damage, or that 
there is any limitation of function of the right leg 
attributable to the gunshot wound that might be compensable 
under any other diagnostic code, a compensable rating is not 
warranted under VA's Rating Schedule.  

The Board notes that consideration of a compensable rating on 
an extraschedular basis is not warranted, as the record does 
not contain evidence that suggests the symptoms and 
manifestations of the gunshot wound require frequent 
hospitalization or causes marked interference with 
employment, nor does the record present other indicia of a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Rating Schedule.  
Accordingly, the Board does not find that additional action 
is warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

1.  Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.

2.  An increased (compensable) disability rating for the 
appellant's service-connected gunshot wound of the right leg 
is not denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

